Citation Nr: 1635914	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1990, with 11 months of prior active duty service.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  



FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss was manifested by no worse than Level I hearing acuity, bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military 

service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing loss as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI.  38 C.F.R. § 4.85.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment. 38 C.F.R. § 4.86.  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id. 

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  


A February 2008 VA audiology examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
25
30
19
LEFT
15
25
35
60
34

Speech recognition ability was 96 percent in the right ear and 92 in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.  

On VA audiological examination in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
15
30
35
24
LEFT
15
25
35
65
35

Speech recognition ability was 96 percent in the right ear and 100 in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.   

On VA audiological examination in February 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
35
35
26
LEFT
15
30
45
70
40

Speech recognition ability was 100 percent in the right ear and 96 in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.  

Based on the above, a compensable disability rating for the Veteran's service-connected bilateral hearing loss is not warranted at any time during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The above determination is based upon consideration of applicable rating provisions and the Veteran's statements that he has damaged hearing, and that he kept turning up the volume of the television.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321 (2015).  The Veteran's main complaint is reduced hearing loss, which is precisely what is contemplated in the rating assigned. 

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


